 



Exhibit 10.2
LEXINGTON STRATEGIC ASSET CORPORATION
2005 EQUITY INCENTIVE COMPENSATION PLAN
 
Restricted Share Award Agreement
 
Award No.      01     
     You are hereby awarded Restricted Shares subject to the terms and
conditions set forth in this Restricted Share Award Agreement (“Award
Agreement”), and in the Lexington Strategic Asset Corporation 2005 Equity
Incentive Compensation Plan (the “Plan”), which is attached hereto as Exhibit A.
You should carefully review the Plan, and consult with your personal financial
advisor, in order to fully understand the implications of this Award, including
your tax alternatives and their consequences.
     By executing this Award Agreement, you agree to be bound by all of the
Plan’s terms and conditions as if they had been set out verbatim in this Award
Agreement. In addition, you recognize and agree that all determinations,
interpretations, or other actions respecting the Plan and this Award Agreement
will be made by the Board of Directors (the “Board”) of Lexington Strategic
Asset Corporation (the “Company”) or the Committee pursuant to Section 4(c) of
the Plan, and that such determinations, interpretations or other actions are (in
the absence of manifest bad faith or fraud) final, conclusive and binding upon
all parties, including you, your heirs, and representatives. Capitalized terms
are defined in the Plan or in this Award Agreement.
     1. Specific Terms. Your Restricted Shares are being awarded pursuant to
Section 7 of the Plan and have the following terms:

     
Name of Participant
   
 
   
Number of Shares Subject to Award
   
 
   
Purchase Price per
Share
   
 
   
Award Date
   
 
   
Vesting
  Subject to Section 2, 1/13th of your Restricted Shares shall vest on
                     ___, 20___and thereafter 1/13th of your Restricted Shares
shall vest on the last day of each following consecutive calendar quarter,
provided that you are then in Continuous Service on the applicable vesting date.
If your Continuous Service ends, the Company may repurchase your unvested
Restricted Shares pursuant to Section 3 of this Award Agreement.

 



--------------------------------------------------------------------------------



 



Restricted Share Award Agreement
Lexington Strategic Asset Corporation
2005 Equity Incentive Compensation Plan
Page 2

     
 
   
Lifetime Transfer
  x Allowed.                 ¨ Not allowed.
 
   
Deferral Elections
  x Allowed in accordance with Section 7(g) of the Plan. ¨ Not allowed.

2. Accelerated Vesting; Change in Corporate Control. To the extent you have not
previously vested in your rights with respect to this Award, your Award will
become 100% vested if your Continuous Service ends due to (i) your death or
“disability” within the meaning of Section 22(e)(3) of the Code or (ii) an
Involuntary Termination that occurs within the one year period following a
Change in Control.
3. Call Right. If your Continuous Service ends, the Company will have the
irrevocable option, exercisable for a period of ninety (90) days following the
cessation of your Continuous Service, to repurchase from you all or any portion
of your unvested Restricted Shares at a purchase price per Share equal to the
lower of (i) the then Fair Market Value of one Share, or (ii) the Purchase Price
per Share set forth in Section 1 of this Award Agreement.
4. Dividends. Any dividends on your Restricted Shares will be payable to you to
the same extent as if your Shares were not subject to any restrictions.
5. Investment Purposes. You acknowledge that you are acquiring your Restricted
Shares for investment purposes only and without any present intention of selling
or distributing them.
6. Issuance of Restricted Shares. Until all vesting restrictions lapse, any
certificates that you receive for Restricted Shares will include a legend
stating that they are subject to the restrictions set forth in the Plan and this
Award Agreement. The Company may, in its discretion, hold such Restricted Shares
in escrow until vesting occurs.
7. Lapse of Vesting Restrictions. As vesting restrictions lapse, the Company
shall cause certificates for Shares to be issued and delivered to you, with such
legends and restrictions that the Committee determines to be appropriate.
Certificates shall not be delivered to you unless you have made arrangements
satisfactory to the Committee to satisfy tax-withholding obligations.
8. Section 83(b) Election Notice. If you make an election under Section 83(b) of
the Internal Revenue Code of 1986, as amended, with respect to the Shares
underlying your Restricted Shares (a “Section 83(b) election”), you agree to
provide a copy of such election to the Company within 10 days after filing that
election with the Internal Revenue Service. Exhibit B contains a suggested form
of Section 83(b) election.
9. Restrictions on Transfer. This Award Agreement may not be sold, pledged, or
otherwise transferred without the prior written consent of the Committee.
Notwithstanding the foregoing, the Participant may transfer this Award (i) by
instrument to an inter vivos or testamentary trust (or other entity) in which
each beneficiary is a permissible gift recipient, as such is set forth in
subsection (ii) of this Section, or (ii) by gift to charitable institutions or
by gift or transfer for consideration to any

 



--------------------------------------------------------------------------------



 



Restricted Share Award Agreement
Lexington Strategic Asset Corporation
2005 Equity Incentive Compensation Plan
Page 3
of the following relatives of the Participant (or to an inter vivos trust,
testamentary trust or other entity primarily for the benefit of the following
relatives of the Participant): any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, and shall include adoptive relationships. Any
transferee of the Participant’s rights shall succeed and be subject to all of
the terms of this Award Agreement and the Plan.
10. Taxes. By signing this Award Agreement, you acknowledge that you shall be
solely responsible for the satisfaction of any taxes that may arise (including
taxes arising under Sections 409A or 4999 of the Code), and that neither the
Company nor the Administrator shall have any obligation whatsoever to pay such
taxes.
11. Designation of Beneficiary. Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a beneficiary (the “Beneficiary”) to your
interest, if any, in the Restricted Shares awarded hereby. You shall designate
the Beneficiary by completing and executing a designation of beneficiary
agreement substantially in the form attached hereto as Exhibit C (the
“Designation of Beneficiary”) and delivering an executed copy of the Designation
of Beneficiary to the Company.
12. Notices. Any notice or communication required or permitted by any provision
of this Award Agreement to be given to you shall be in writing and shall be
delivered personally or sent by certified mail, return receipt requested,
addressed to you at the last address that the Company had for you on its
records. Each party may, from time to time, by notice to the other party hereto,
specify a new address for delivery of notices relating to this Award Agreement.
Any such notice shall be deemed to be given as of the date such notice is
personally delivered or properly mailed.
13. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.
14. Modifications. This Award Agreement may be modified or amended at any time
by the Committee, provided that your consent must be obtained for any
modification that adversely alters or impairs any rights or obligations under
this Award Agreement, unless there is an express Plan provision permitting the
Committee to act unilaterally to make the modification.
14. Headings. Headings shall be ignored in interpreting this Award Agreement.
15. Severability. Every provision of this Award Agreement and the Plan is
intended to be severable, and any illegal or invalid term shall not affect the
validity or legality of the remaining terms.
16. Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute the same
instrument.

 



--------------------------------------------------------------------------------



 



Restricted Share Award Agreement
Lexington Strategic Asset Corporation
2005 Equity Incentive Compensation Plan
Page 4
17. Governing Law. This Award Agreement shall be interpreted, administered and
otherwise subject to the laws of the State of Delaware (disregarding any
choice-of-law provisions).
18. Not a Contract of Employment. By executing this Award, you acknowledge and
agree that (i) any person who is terminated before full vesting of an award,
such as the one granted to you by this Award, could claim that he or she was
terminated to preclude vesting; (ii) you promise never to make such a claim;
(iii) nothing in this Award or the Plan confers on you any right to continue an
employment, service or consulting relationship with the Company, nor shall it
affect in any way your right or the Company’s right to terminate your
employment, service, or consulting relationship at any time, with or without
Cause; and (iv) the Company would not have granted this Award to you but for
these acknowledgements and agreements.
     BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that the Restricted Shares are awarded
under and governed by the terms and conditions of this Award Agreement and the
Plan.

            LEXINGTON STRATEGIC ASSET CORPORATION
      By:           Name:        Title:      

            PARTICIPANT


The undersigned Participant hereby accepts the terms of this Award Agreement and
the Plan.
      By:                        

            Name of Participant:                            

                                   

 



--------------------------------------------------------------------------------



 



LEXINGTON STRATEGIC ASSET CORPORATION
2005 Equity Incentive Compensation Plan
Exhibit A
Plan Document

 



--------------------------------------------------------------------------------



 



LEXINGTON STRATEGIC ASSET CORPORATION
2005 Equity Incentive Compensation Plan
Exhibit B
Section 83(b) Election Form
Attached is an Internal Revenue Code Section 83(b) Election Form. IF YOU WISH TO
MAKE A SECTION 83(B) ELECTION, YOU MUST DO SO WITHIN 30 DAYS AFTER THE DATE THE
RESTRICTED SHARES COVERED BY THE ELECTION WERE TRANSFERRED TO YOU. In order to
make the election, you must completely fill out the attached form and file one
copy with the Internal Revenue Service office where you file your tax return. In
addition, one copy of the statement also must be submitted with your income tax
return for the taxable year in which you make this election. Finally, you also
must submit a copy of the election form to the Company within 10 days after
filing that election with the Internal Revenue Service. A Section 83(b) election
normally cannot be revoked.

 



--------------------------------------------------------------------------------



 



LEXINGTON STRATEGIC ASSET CORPORATION
2005 Equity Incentive Compensation Plan
 
Election to Include Value of Restricted Shares in Gross Income
in Year of Transfer Under Internal Revenue Code Section 83(b)
 
     Pursuant to Section 83(b) of the Internal Revenue Code, I hereby elect
within 30 days after receiving the property described herein to be taxed
immediately on its value specified in item 5 below.

1.   My General Information:

             
 
  Name:        
 
           
 
  Address:        
 
             
 
           
 
           
 
  S.S.N.
or T.I.N.:        
 
           

2.   Description of the property with respect to which I am making this
election:

                            shares of            stock of Lexington Strategic
Asset Corporation (the “Restricted Shares”).

3.   The Restricted Shares were transferred to me on                     
      , 20    . This election relates to the 20       calendar taxable year.

4.   The Restricted Shares are subject to the following restrictions:

The Restricted Shares are forfeitable until they is are earned in accordance
with Section 8 of the Lexington Strategic Asset Corporation 2005 Equity
Incentive Compensation Plan (“Plan”) Restricted Shares Award Agreement (“Award
Agreement”) or other Award Agreement or Plan provisions. The Restricted Shares
generally are not transferable until my interest becomes vested and
nonforfeitable, pursuant to the Award Agreement and the Plan.

5.   Fair market value:

The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions which by their terms never will lapse) of
the Restricted Shares with respect to which I am making this election is $     
per share.

 



--------------------------------------------------------------------------------



 



6.   Amount paid for Restricted Shares:

The amount I paid for the Restricted Shares is $      per share.

7.   Furnishing statement to employer:

A copy of this statement has been furnished to my employer,                . If
the transferor of the Restricted Shares is not my employer, that entity also has
been furnished with a copy of this statement.

8.   Award Agreement or Plan not affected:

Nothing contained herein shall be held to change any of the terms or conditions
of the Award Agreement or the Plan.
Dated:                                , 200_.

                   Taxpayer                      

 



--------------------------------------------------------------------------------



 



LEXINGTON STRATEGIC ASSET CORPORATION
2005 Equity Incentive Compensation Plan
Exhibit C
Designation of Beneficiary
     In connection with the RESTRICTED SHARE AWARD AGREEMENT (the “Award
Agreement”) entered into on                     , 200___between Lexington
Strategic Asset Corporation (the “Company”) and                     , an
individual residing at                 (the “Recipient”), the Recipient hereby
designates the person specified below as the beneficiary of the Recipient’s
interest in Restricted Shares (as defined in the 2005 Equity Incentive
Compensation Plan of the Company awarded pursuant to the Award Agreement. This
designation shall remain in effect until revoked in writing by the Recipient.

         
Name of Beneficiary:
       
 
       
 Address:
       
 
       
 
       
 
       
 
       
 
       
Social Security No.:
       
 
       

     The Recipient understands that this designation operates to entitle the
above-named beneficiary to the rights conferred by the Award Agreement from the
date this form is delivered to the Company until such date as this designation
is revoked in writing by the Recipient, including by delivery to the Company of
a written designation of beneficiary executed by the Recipient on a later date.

            Date:               By:           [Recipient Name]             

Sworn to before me this
___day of _______________, 200_

     
 
     
 
 
Notary Public
   

         
County of
       
 
       
State of
       
 
       

 